Citation Nr: 0700373	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  01-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from November 1955 through 
August 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran's claim to reopen service connection for a 
psychiatric disorder was denied by the Board in May 1999, and 
not appealed.

2.  Since May 1999, new medical evidence of an in-service 
incurrence of a psychiatric disorder was received.

3.  A psychiatric disorder was not shown to be present in 
service or during the first post-service year, and there is 
no competent evidence of a current kidney disorder that is 
attributable to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2005); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 
(2006).

2.  A psychiatric disorder was not incurred in or aggravated 
by service nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for a psychiatric disability.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

The regulation regarding new and material evidence was 
amended during the course of this appeal.  See 38 C.F.R. 
3.156(a) (2006).  The amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim was 
filed in July 2000, before the amendment's effective date.  
Therefore, the amended regulation does not apply here.

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

To be material, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance.  Id.

In May 1999, the Board denied the veteran's claim to reopen 
service connection for a psychiatric disorder on the basis 
that the new evidence of record was cumulative in nature, in 
that it essentially duplicated the information already in the 
record.  This followed numerous RO denials based upon a lack 
of evidence of an in-service incurrence of a psychiatric 
disorder.  The veteran did not appeal the May 1999 Board 
decision, but did again request that the claim be reopened in 
July 2000.  

Since the May 1999 Board decision, Dr. Juarbe has submitted 
two handwritten medical records that show his opinion that 
the veteran's anxiety and major depression are secondary to 
an in-service incident.  See August 2000 and April 2001 Fee 
Basis Interim Summary reports.  Dr. Juarbe also gave 
testimony at the June 2001 RO hearing.  He again stated his 
belief that the veteran's current psychiatric disability was 
due to cranial trauma in service and reported that he had 
looked at the veteran's records in the claims folder.  Under 
Justus v. Principi, 3 Vet. App. 510 (1992), the credibility 
of Dr. Juarbe's statements is presumed for the purposes of 
determining whether new and material evidence has been 
received.  

Because evidence has been received since the May 1999 Board 
denial, and because that evidence is a medical report 
specifically addressing the notion of an in-service 
incurrence of the veteran's disability, it is both new and 
material to his claim and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, new and material evidence has been received to reopen 
the veteran's claim for service connection for a psychiatric 
disorder.  To that extent, the appeal is granted.  

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with for the new and 
material evidence issue is not warranted.  To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of this claim.  See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In light of the determinations reached in this claim, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

Service Connection
The veteran contends that he suffers from a psychiatric 
disorder secondary to in-service cranial trauma.  For service 
connection, the claims folder must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  
38 U.S.C.A. §§ 1131;  38 C.F.R. § 3.303(a).  A psychoses may 
be presumed to have been incurred in service, if it manifest 
to a degree of ten percent or more within one year of the 
date of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).

While the treatment records are limited, there is evidence of 
a current psychiatric disability.  In May and June 2001, the 
veteran was treated at the VA Medical Center in San Juan for 
panic attacks.  He was diagnosed with schizophrenia, chronic 
undifferentiated type as early as October 2000.  Reports from 
Dr. Juarbe dated in August 2000 and in April 2001 show a 
diagnosis of major depression and anxiety.  As such, there is 
medical evidence of a current psychiatric disorder.

For service connection under 38 C.F.R. § 3.303, the evidence 
must also show a link between the veteran's current disorder 
and an event in service.  The veteran contends that during 
service, while stationed at Fort Buchanon, he was sleeping in 
the top bunk of a bed and that several intoxicated soldiers 
returned from a night out and a melee ensued.  The veteran 
reported that his bed was overturned and he struck his head.  
In an undated statement that appears to be his original 
claim, the veteran stated that he "bled profusely" and 
"received first aid."  He contends that his current 
psychiatric disability is secondary to that in-service trauma 
to the head.  See February 1996 hearing transcript. 

Throughout the course of this appeal, and during the February 
1996 Board hearing, the veteran also discussed an incident at 
Fort Dix during which he was injured and later placed on a 
limited duty profile.  He also contends that he was exposed 
to gas during exercises while he was stationed in Alaska and 
intoxicated by the fumes.  These two incidents, however, are 
not discussed in relation to the claimed psychiatric 
disorder.  The veteran has repeatedly stated that his 
psychiatric disorder is secondary to the in-service head 
trauma at Fort Buchanon.  To establish service connection, 
there must be evidence of this in-service trauma to the head 
or evidence of manifestation of a psychiatric disorder in 
service or psychoses within one year of discharge from 
service.  The claims folder contains neither.

The veteran's service medical records are negative as to any 
treatment for head trauma, or for any psychiatric disorder.  
Both his September 1955 enlistment examination, and his 
August 1957 separation examination are negative as to 
psychiatric treatment or treatment for any cranial trauma.  
During service, the records show treatment for tonsillitis, a 
wrist injury, a knee injury, and low back pain.  There was a 
physical profile in effect in February 1956, but it was due 
to ganglion, right wrist, and cyst, lateral meniscus.  The 
veteran's service medical records do not show evidence of in-
service trauma to the head, or symptoms of a psychiatric 
disorder during service.  

There is, in fact, no evidence to corroborate the veteran's 
allegation that he is suffering from residuals of in-service 
head trauma.  There is one statement in the claims folder 
from a Mr. [redacted], who served near the veteran in Alaska.  
This statement was received in April 1958.  Mr. [redacted] 
recalled that the veteran told him that he fell from the bed 
and hit his head and back.  Mr. [redacted] recalled the veteran's 
complaints of injury to his back, but made no mention of 
residuals of hitting his head.  Also, Mr. [redacted] referred to 
serving "near" the veteran in Alaska, but not at Fort 
Buchanan where this incident was said to have taken place.  
This statement does not serve to corroborate the veteran's 
claim of a psychiatric disability secondary to in-service 
trauma to the head.

The record is devoid of any other evidence supporting the 
veteran's contention.  There is nothing in the record to 
suggest that the veteran suffered head trauma in service, or 
manifested signs of a psychiatric disorder in service.  The 
first evidence of psychiatric treatment is in the October 
1970 report of Dr. Cardona.  This was a letter explaining 
that the veteran was being treated for anxiety reaction, but 
that since his condition was not service connected, his 
treatment was limited at the VA hospital in San Juan.  This 
document came more than ten years post-service.  Since then 
there has been evidence of sporadic private and VA treatment, 
but no suggestion in any of the records of any disability 
secondary to in-service head trauma.

Medical opinions by Dr. Juarbe dated August 2000 and April 
2001 are unsupported by the evidence of record.  Dr. Juarbe 
repeatedly states that he believes the veteran's current 
major depression and anxiety stem from the December 1955 
incident that the veteran described throughout the course of 
this appeal.  At the June 2001 RO hearing, Dr. Juarbe stated 
that the veteran has organic brain syndrome secondary to in-
service cranial trauma.  He stated that his nexus opinion is 
based upon a complete review of the claims folder.  It is 
unclear to the Board how the doctor came to such a conclusion 
based upon a review of the claims folder, since the record is 
devoid of evidence of any cranial trauma during service.  Dr. 
Juarbe's opinion is not supported by the evidence of record.

Because there is no evidence in the record showing an in-
service incurrence of the veteran's current psychiatric 
disorder, or that a psychoses manifested to a compensable 
degree within a year of service discharge, the preponderance 
of evidence is against his claim, and service connection is 
not warranted under 38 C.F.R. § 3.303(a), 3.307, or 3.309.  .

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to service 
connection for a psychiatric disorder.  Sufficient evidence 
is available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to service 
connection.  See VA letters to the veteran dated April 2001, 
March 2002, February 2004, and December 2005.  The veteran 
was notified of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  The December 2005 letter also asked 
the veteran to provide VA with any pertinent evidence he may 
have regarding his claims.  Thus, these letters satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of this issue on the 
merits.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran requested, but then cancelled his Board 
hearing, so no current hearing transcript is of record.  
However, the February 1996 Board hearing transcript is in the 
claims folder, as are the transcripts from the March 1981, 
February 1993, and June 2001 RO hearings.  The veteran has 
been afforded several opportunities, but has not notified VA 
of any additional available relevant records with regard to 
his claims.  VA has done everything reasonably possible to 
assist the veteran.  A remand for further development of 
these claims would serve no useful purpose.  VA has satisfied 
its duties to notify and assist the veteran and further 
development is not warranted.  

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder. To this extent only, the appeal is granted.  
Entitlement to service connection for a psychiatric disorder 
is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


